         Case 6:21-cv-00389-ADA Document 20 Filed 08/20/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

KAJEET, INC.,                                  §
                                               §
      Plaintiff,                               §       Case No. 6:21-cv-389-ADA
                                               §
v.                                             §       JURY TRIAL DEMANDED
                                               §
TREND MICRO INC.,                              §
                                               §
     Defendant.                                §




                    NOTICE OF [PROPOSED] SCHEDULING ORDER

       Pursuant to the Order Governing Patent Proceedings – Patent Case, Plaintiff KAJEET,

INC. and Defendant TREND MICRO, INC. hereby provide the following Notice of [Proposed]

Scheduling Order:


            Deadline                                            Item

         July 19, 2021            Plaintiff serves preliminary1 infringement contentions in the
                                  form of a chart setting forth where in the accused product(s)
                                  each element of the asserted claim(s) are found. Plaintiff shall
                                  also identify the earliest priority date (i.e. the earliest date of
                                  invention) for each asserted claim and produce: (1) all
                                  documents evidencing conception and reduction to practice for
                                  each claimed invention, and (2) a copy of the file history for
                                  each patent in suit.




1
  The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of the court so long as counsel certifies that it undertook reasonable
efforts to prepare its preliminary contentions and the amendment is based on material identified
after those preliminary contentions were served, and should do so seasonably upon identifying any
such material. Any amendment to add patent claims requires leave of court so that the Court can
address any scheduling issues.



                                                1
              Case 6:21-cv-00389-ADA Document 20 Filed 08/20/21 Page 2 of 4




                 Deadline                                                       Item

              July 26, 2021                  Case Management Conference



             August 9, 2021                  The Parties shall submit an agreed Scheduling Order. If the
                                             parties cannot agree, the parties shall submit a separate Joint
                                             Motion for entry of each Order briefly setting forth their
                                             respective positions on items where they cannot agree. Absent
                                             agreement of the parties, the Plaintiff shall be responsible for
                                             the timely submission of this and other Joint filings.

          September 13, 2021                 Defendant serves preliminary invalidity contentions in the
                                             form of (1) a chart setting forth where in the prior art
                                             references each element of the asserted claim(s) are found, (2)
                                             an identification of any limitations the Defendant contends are
                                             indefinite or lack written description under section 112, and
                                             (3) an identification of any claims the Defendant contends are
                                             directed to ineligible subject matter under section 101.
                                             Defendant shall also produce (1) all prior art referenced in the
                                             invalidity contentions, and (2) technical documents, including
                                             software where applicable, sufficient to show the operation of
                                             the accused product(s).



          September 27, 2021                 Parties exchange claim terms for construction.



            October 11, 2021                 Parties exchange proposed claim constructions.



            October 18, 2021                 Parties disclose extrinsic evidence. The parties shall disclose
                                             any extrinsic evidence, including the identity of any expert
                                             witness they may rely upon with respect to claim construction
                                             or indefiniteness. With respect to any expert identified, the
                                             parties shall identify the scope of the topics for the witness’s
                                             expected testimony.2 With respect to items of extrinsic
                                             evidence, the parties shall identify each such item by
                                             production number or produce a copy of any such item if not
                                             previously produced.



2
    Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by the other party.


                                                              2
           Case 6:21-cv-00389-ADA Document 20 Filed 08/20/21 Page 3 of 4




              Deadline                                                     Item



         October 25, 2021                Deadline to meet and confer to narrow terms in dispute and
                                         exchange revised list of terms/constructions.

        November 5, 2021                 Defendant files Opening claim construction brief, including
                                         any arguments that any claim terms are indefinite.

        December 3, 2021                 Plaintiff files Responsive claim construction brief.

        December 17, 2021                Defendant files Reply claim construction brief.

         January 10, 2022                Plaintiff files Sur-Reply claim construction brief.

         January 13, 2022                Parties submit Joint Claim Construction Statement.

                                         See General Issues Note #9 regarding providing copies of the
                                         briefing to the Court and the technical adviser (if appointed).

         January 17, 2022                Parties submit optional technical tutorials to the Court and
                                         technical adviser (if appointed).3

         January 24, 2022                Markman Hearing, at Court’s discretion


         August 20, 2021                              Respectfully Submitted,

                                                      /s/ Corby R. Vowell
                                                      Jonathan T. Suder
                                                      Michael T. Cooke
                                                      Corby R. Vowell
                                                      Richard A. Wojcio
                                                      FRIEDMAN, SUDER & COOKE
                                                      604 East 4th Street, Suite 200
                                                      Fort Worth, TX 76102
                                                      817-334-0400/ Fax: 817-334-0401
                                                      jts@fsclaw.com
                                                      mtc@fsclaw.com
                                                      vowell@fsclaw.com
                                                      wojcio@fsclaw.com

                                                      ATTORNEYS FOR KAJEET, INC.

3
 The parties should contact the law clerk to request a Box link so that the party can directly upload the file to the
Court’s Box account.


                                                         3
          Case 6:21-cv-00389-ADA Document 20 Filed 08/20/21 Page 4 of 4




                                                    /s/ Katherine P. Chiarello
                                                    Katherine P. Chiarello
                                                    Texas State Bar No. 24006994
                                                    katherine@wittliffcutter.com
                                                    WITTLIFF | CUTTER, PLLC
                                                    1209 Nueces Street
                                                    Austin, Texas 78701
                                                    (512) 649.2434 office
                                                    (512) 960.4869 facsimile
                                                     Charanjit Brahma (pro hac vice)
                                                     Benesch Friedlander Coplan & Aronoff LLP
                                                     One Market Street, Spear Tower
                                                     36th Floor
                                                     San Francisco, CA 94105
                                                     (628) 600.2241 office
                                                     (628) 221.5828 facsimile
                                                    Manish Mehta (pro hac vice)
                                                    Benesch Friedlander Coplan & Aronoff LLP
                                                    71 South Wacker Drive, Suite 1600
                                                    Chicago, IL 60606
                                                    (312) 212.4953 office
                                                    (628) 221.5828 facsimile
                                                    Attorneys for Defendant Trend Micro
                                                    Incorporated


                                  CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure and Local Rule CV-5, I hereby certify that, on

August 20, 2021, all counsel of record who have appeared in this case are being served with a copy of the

foregoing via the Court’s CM/ECF system.



                                                    /s/ Corby R. Vowell
                                                    Corby R. Vowell




                                                    4
